 In the Matter of SAGAMOREMANUFACTURING Co.andTEXTILEWORKERSUNION OF AMERICA (C. 1.0.)In the Matter Of FALL RIVER COTTON MANUFACTURERS' ASSOCIATION ;BORDER CITYMFG. Co.; RICHARDBORDENMFG. CO.;ARKWRIGIITCORPORATION;SAGAMOREMFG. Co.;BERKSHIRE FINE SPINNING CO.;HOWARD ARTHUR MFG. CO.; PEPPERELL MFG. Co.; LUTHER MFG.CO.';. STEVENS TEXTILE MFG. CO.; AND BOURNE MILLSand*LOOMFIXERSUNION LOCAL #6 (A. F. 'T. 0.)-In the Matter of FALL RIVER COTTON MANUFACTURERS' ASSOCIATION ;BORDER;CITY MFG. Co; RICHARD BORDEN MFG. Co.; ARKWRIGIITCORPORATION; SAGAMORE MFG. Co.;BERKSHIREFINE SPINNING CO.;HOWARD ARTHURMFG. CO.;PEPPERELLMFG. Co.;LUTHER MFG.Co.; STEVENS TEXTILE MFG. CO.; AND BOURNE MILLSandSLASHERTENDERSLOCAL # 16 (A. F. T. 0.)In the Matter of FALL RIVER COTTON MANUFACTURERS' ASSOCIATION;BORDERCITY MFG. Co; RICHARD BORDEN MFG. Co.; ARKWRIGHTCORPORATION ; SAGAMORE 'MFG. Co.;BERKSHIREFINE SPINNING CO.;HOWARD - ARTHUR MFG. CO.; PEPPERELL MFG. Co.; LUTHER MFG.CO.; STEVENS TEXTILE MFG. CO.; AND BOURNE MILLSandKNOT-TIERS, DRAWING-IN MACHINE OPERATORS AND WARL' TWISTERS LOCAL#52 (A-F,T.'O.)Cases Nos. B-3500 to R-3503, inclusive, respectivelySUPPLEMENTAL DECISIONANDORDERMay 18, 1942Upon petition for rehearing duly filed by Loom Fixers UnionLocal #6, Slasher Tenders Local #16, and Knot-Tiers, Drawing-In'Machine Operators and Warp Twisters Local #52, oral argumentwas held before the Board on May 5, 1942. The Loom Fixers, theSlasher Tenders, the Knot-Tiers, Textile Workers Union of America,and United Textile Workers of America were represented at, andparticipated therein.'INoneof thecompanies appeared,although served with notice of the argument.41 N. L.R. B., No. 5.16 SAGAMORE MANUFACTURING CO.17All the contentions advanced at the oral argument were fully con-sidered in our previous Decision.After review, we are of the opinionthat the considerations urged at the argument confirm our originalfindings with respect to the appropriate unit.The petition forrehearing-is therefore denied.463SU2-42--vol 41-2